internal_revenue_service index numbers number release date cc dom corp plr-111167-99 date re parent sub name company a state x date date date date date year year plr-111167-99 year year b c mr d this letter responds to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file the waiver statement under revproc_91_71 1991_2_cb_900 with respect to the inclusion of sub in parent’s consolidated federal_income_tax return for year and all subsequent taxable years the information submitted for consideration is summarized below parent a state x corporation is the common parent of an affiliated_group_of_corporations that file a federal_income_tax return on a consolidated calendar-year basis using an accrual_method of accounting the parent group prior to the deconsolidation transaction described below sub was a wholly owned subsidiary of parent and was included in the consolidated_return filed by the parent group during such period sub was incorporated under name on date year parent transferred all of the stock of sub along with other_property to company a in exchange for b percent less than percent of the common_stock of company a the reorganization as a result of the reorganization sub ceased to be a member of the parent group and became a member_of_an_affiliated_group of corporations of which company a was the common parent shortly after the reorganization sub changed its name from name to sub on date year parent purchased for cash an amount of company a stock that increased parent’s holdings of company a stock to approximately c percent more than percent the purchase at the time of the purchase company a continued to hold all of the outstanding_stock of sub thus as a result of the purchase company a and sub as a wholly owned subsidiary of company a became members of the parent group on date year the parent group filed a consolidated federal_income_tax return for year sub was included in the parent group’s year consolidated_return for the period beginning plr-111167-99 date year and ending with the last day of year sub was included in parent’s year consolidated_return without taking into account the restrictions upon disaffiliation and reconsolidation of sec_1504 ie parent did not attach to the parent group’s year consolidated federal_income_tax return the waiver statement described in sec_5 of revproc_91_71 relating to the restrictions on disaffiliation and reconsolidation under sec_1504 parent’s discovery of this improper inclusion of sub in parent’s year consolidated_return was precipitated by a discussion that was held between an internal_revenue_service revenue_agent and a tax professional employed by parent’s tax department at a pre-audit conference held on date year immediately thereafter parent personnel reviewed parent’s year consolidated federal_income_tax return and determined that parent had failed to file the waiver statement parent thereafter retained counsel and commenced the preparation of this request for relief under sec_301_9100-3 sec_1504 provides that if a corporation is included in a consolidated federal_income_tax return filed by an affiliated_group and such corporation ceases to be a member of such group the corporation and any successor of such corporation may not thereafter be included in any consolidated_return filed by the affiliated_group or by another affiliated_group with the same common parent or a successor of such common parent before the 61st month beginning after its first taxable_year in which it ceased to be a member of the affiliated_group sec_1504 provides that the secretary may waive the application of sec_1504 to any corporation for any period subject_to such conditions as the secretary may prescribe revproc_91_71 provides procedural rules for obtaining a waiver from the application of sec_1504 if certain procedural requirements are satisfied including the filing of the statement described in sec_5 of revproc_91_71 including among other things a description of the deconsolidation reconsolidation events related consolidated and separate_taxable_income figures an analysis of the effect of the disaffiliation and reconsolidation on the consolidated_group with respect to certain items and a representation that the disaffiliation and reconsolidation will not provide a benefit that would not otherwise have been available if the disaffiliation and reconsolidation had not occurred dollar_figure of revproc_91_71 grants a waiver for any corporation that left a consolidated_group and rejoined the same group ie the consolidated_group remained in existence within the meaning of sec_1_1502-75 the waiver of dollar_figure of revproc_91_71 is available in this case because the deconsolidated subsidiary that is the subject of such waiver name is rejoining the same consolidated_group ie the parent group albeit with a different name ie sub although parent included sub in its year consolidated federal_income_tax return parent inadvertently failed to file the waiver statement under revproc_91_71 with such return pursuant to of revproc_91_71 the waiver statement was required to be filed on or before the due_date including extensions of the parent group year consolidated_return ie the waiver statement was required to be filed on or plr-111167-99 before date year parent has therefore applied for an extension of time under sec_301_9100-3 to file the waiver statement with respect to the inclusion of sub in its year and thereafter consolidated federal_income_tax return sec_301_9100-1 provides that the regulations under sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 also provides that sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 provides that a regulatory election means an election whose due_date is prescribed by among other things a revenue_procedure sec_301_9100-1 provides that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i hereinafter relief in this case the time for filing the statement for the waiver of sec_1504 is fixed by of revproc_91_71 therefore the commissioner has discretionary authority to grant the relief provided however the taxpayer provides evidence including affidavits described in sec_301_9100-3 that establishes to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government see sec_301_9100-3 parent has submitted the required information including the affidavits required by sec_301_9100-3 an official of parent mr d who acts on behalf of parent with respect to tax matters submitted an affidavit that establishes responsibility for applying for the sec_1504 waiver under revproc_91_71 and describes in detail the circumstances that resulted in the failure to timely file the waiver statement under revproc_91_71 the information establishes that parent relied on in-house tax professionals employed by parent to timely make the election and that the government will not be prejudiced if relief is not granted based on the facts and circumstances of this case parent is granted an extension of time until days after the date of this ruling letter to file the waiver statement under revproc_91_71 parent must file an amended consolidated federal_income_tax return for year and attach thereto the statement described in sec_5 of revproc_91_71 including all the information specified therein parent must also attach a copy of this letter to such amended_return the above extension of time granted under sec_301_9100-3 to file the waiver statement under revproc_91_71 is conditioned on the parent group’s and sub’s tax_liability being not lower in the aggregate for all taxable years affected by the waiver than it would have been in the aggregate if the waiver statement had been timely filed taking into account the time_value_of_money and no opinion is expressed as to the federal_income_tax effect if any if it is determined that the parent group’s or sub’s tax_liability is lower no opinion is expressed as to the parent group’s or sub’s tax_liability plr-111167-99 for the years involved a determination thereof will be made by the district director’s office upon audit of the federal_income_tax returns involved this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely yours assistant chief_counsel corporate by bernita l thigpen deputy assistant chief_counsel corporate
